DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/12/19.  These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “capable of” in line 6, which is not a positive limitation. Applicant might overcome the rejection by substituting the term with –configured to--. Appropriate clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Latimer et al. (US Patent 6,158,285), hereinafter, Latimer. 
Regarding claim 1, Latimer discloses an ultrasonic system for non-destructive testing (col. 1, lines 7-10 and col. 2, lines 22-26) comprising: 
a layer of magnetostrictive material (col. 2, lines 54-57) bonded to the surface of a component (14); 
an EMAT transducer (20) comprising one or more RF coils (24) and one or more magnets (22) that generate ultrasound in the layer of magnetostrictive material (10) [col. 2, lines 27-34]; 
an instrument (40) capable of pulsing and receiving signals from said EMAT transducer (40) and provide measurements of time, signal amplitude, and frequency response (col. 2, lines 38-47). 

Regarding claim 9, Latimer discloses the EMAT transducer according to claim 9, wherein the RF coil (24) and magnet or magnets (22) work as a single element (see: Figs 1 and 2). 
Regarding claim 10, Latimer discloses 10. The EMAT transducer according to claim 9, wherein the RF coils (24) and magnet or magnets (22) work in phased array. 
Regarding claim 11, Latimer discloses the EMAT transducer according to claim 9, wherein the same RF coil or coils are used for transmission and reception (see : abstract and col. 2, lines 25-41). 
Regarding claim 12, Latimer discloses the EMAT transducer according to claim of claim 9, wherein different RF coil or coils are used for transmission and reception (col. 4, lines 21-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al. (US Patent 6,158,285), hereinafter, Latimer in view of Puchot et al. (Pub. No.: US 2011/0221428), hereinafter, Puchot.
	  Regarding claim 2, Latimer does not particularly disclose or suggest the layer of magnetostrictive material according to claim 1, wherein said layer is composed of materials that exhibit magnetostriction such as Nickel, Cobalt, alloys of FeCo, alloys of FeNi, alloys of FeAl, alloys of FeGa, Terfenol-D. Puchot discloses an example of a suitable material for strip 102 is an iron cobalt (FeCo) alloy. The ferromagnetic strip 102 may be adhered to the inspection surface, using an adherent such as epox (see: par 0022). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Latimer the FeCo alloy of Puchot because it would provide the needed magnetostrictive effect to generate and detect a surface-coupled guided wave for the purpose of inspecting a thick-walled structure for surface defects and thereby, making the above combination more effective.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Latimer et al. (US Patent 6,158,285), hereinafter, Latimer in view of Chehaibou et al. (WO2012013900A1), hereinafter, Chehaibou.
Regarding claims 3-7, Latimer does not particular discloses wherein said layer has been added in a way that exhibits low magnetocrystalline anisotropy wherein said layer has been added to the surface of the component using a thermal spray process and wherein said layer has been added to the surface of the component using a cold spray process and wherein said layer has been added to the component using a laser wherein said layer has been added to the surface of the component using a heat treatment method. As acknowledged by applicant, Chehaibou et al, introduces the coating of a component with magnetostrictive material using cold spray, thermal spray, laser or heat treatment methods that provide a metallurgic, permanent bond between the magnetostrictive material and the component to generate guided waves. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Latimer the techniques of Chehaibou because the use of the cold spray or the laser to add the layer would create a magnetic bias and potentially enhance its performance for guided wave inspection. Therefore, the above combination would be very effective.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUES M SAINT SURIN/Examiner, Art Unit 2861